—Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered January 4, 2002, which denied and dismissed the petition pursuant to CPLR article 78 to annul respondent’s determination, dated January 26, 2001, dismissing petitioner from respondent Police Department, and seeking back pay and consideration of petitioner’s application for ordinary disability retirement benefits, unanimously affirmed, without costs.
The court properly concluded that petitioner, who had been placed on dismissal probation, had been discharged because of her conduct, and not to prevent her from obtaining disability benefits (see Matter of Nelson v Abate, 205 AD2d 454, 455 [1994]; cf. Auerys v Kelly, 214 AD2d 309, 310 [1995], lv denied 86 NY2d 703 [1995]). While there had been delays in commencing the disciplinary process, detailed explanations for these delays offered by respondents provided ample basis for the court’s conclusion that the Department had not acted in bad faith. Concur — Nardelli, J.P., Tom, Andrias, Saxe and Williams, JJ.